NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                           FILED
                            FOR THE NINTH CIRCUIT                             APR 10 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                       No. 12-30004

              Plaintiff - Appellee,             D.C. No. 4:10-cr-00100-BLW-1

  v.
                                                MEMORANDUM*
MARTY LISH,

              Defendant - Appellant.


                   Appeal from the United States District Court
                             for the District of Idaho
                 B. Lynn Winmill, Chief District Judge, Presiding

                             Submitted April 7, 2014**
                               Seattle, Washington

Before: HAWKINS, RAWLINSON, and BEA, Circuit Judges.

       Marty Lish (“Lish”) appeals his jury trial conviction for Conspiracy to

Distribute Less than 50 grams of Methamphetamine and Possession with Intent to




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Distribute a Controlled Substance, in violation of 21 U.S.C. §§ 846, 841(a)(1) and 18

U.S.C. § 2. We affirm.

      Lish’s Fourth Amendment challenge to the denial of his motion to suppress

fails because an investigatory vehicle stop does not offend the Fourth Amendment if

it is supported by reasonable suspicion. United States v. Twilley, 222 F.3d 1092, 1095

(9th Cir. 2000). At the time of the stop, the officers knew: (1) a reliable informant

had seen Lish in possession of and distributing methamphetamine earlier that

morning; (2) Lish had met with a suspected drug trafficker that day in a parking lot,

from which she proceeded to get into Lish’s car, drive around with him for a few

minutes, and then return to her vehicle; (3) Lish had made short visits to various

residences of suspected drug users and traffickers; (4) Lish had driven in a manner to

avoid being followed; and (5) based on dispatch’s records, Lish’s license plate did not

match his vehicle. It was rational for the officers to infer from these specific

articulable facts that Lish “may have committed or [was] about to commit a crime.”

United States v. Garcia-Acuna, 175 F.3d 1143, 1146 (9th Cir. 1999).

      The subsequent search of Lish’s vehicle also did not violate the Fourth

Amendment since his parole conditions authorized searches of this kind, and the

officers had reasonable suspicion that he had engaged in criminal activity. See

Samson v. California, 547 U.S. 843, 850–57 (2006) (upholding search under


                                          2
suspicionless-search parole condition); United States v. Knights, 534 U.S. 112, 121–

22 (2001) (upholding search based on probation conditions and reasonable suspicion).

Lish does not dispute that he consented to parole conditions requiring him to submit

to searches of his vehicle and personal property “at any time, with or without a search

warrant, whenever reasonable cause is determined by a Parole Agent” or whenever

“any . . . law enforcement officer” so desires. Nor does he dispute his parole officer’s

determination that, based on the information an officer provided him regarding the

criminal investigation, there was reasonable cause to conduct a parole search.1

      Finally, the admission into evidence of text messages from Lish’s cell phone

and the limitation on his ability to impeach this evidence was not plain error. Under

United States v. Gonzalez-Aparicio, 663 F.3d 419, 428 (9th Cir. 2011), Lish would

need to show, among other things, that any error affected substantial rights and

seriously affected the fairness, integrity, or public reputation of the judicial

proceedings. Lish has not demonstrated either.

      AFFIRMED.




      1
        Because we find the officers possessed reasonable suspicion to stop Lish’s
vehicle and his conditions of parole justified the subsequent search, we need not
examine the district court’s alternative holding based on probable cause.

                                           3